  Case 1:17-cv-07327-AJN-BCM Document 75 Filed 09/11/20 Page 1 of 2




Date: 09/11/2020

Hon. Judge Alison J. Nathan
U.S. District Court

       Re: Yu v. City of New York et al, 17-cv- 3217

Dear Judge Nathan/Magistrate Moses:

       I would like to ask for permission to leave the court and respond to Defendant’s

Reply Memorandum of law in support of motion to dismiss Plaintiff’s Second Amended

Complaint. I respectfully propose a due of 9/18/2020 to file my sur-reply memorandum

of law because as a pro se litigant, I need this time to prepare my response with the

assistance of Pro Se Clinic.

       The reason why I would like to respond to Defendant’s Reply Memorandum of

Law is that Defendants focus heavily in that document on arguments about Collateral

Estoppel that they did not previously discuss in detail. In addition, I would like to address

their refusal to acknowledge factual allegations in my most recent complaint supporting

my claims of discrimination on the grounds of race, color, and national origin; retaliation

and hostile work environment.

       I have conferred with opposing counsel about this request. Opposing counsel has

stated they have “no position” on this matter but said they would respond. I thank the

Court in advance for its consideration.

       In the alternative, if no reply is granted, I ask the Court Dismiss the Defendants’

Reply Memorandum of Law in further support of Defendants' Motion to Dismiss the

Second Amended Complaint, Friday, September 4, Doc 73 since they did not ask

permission from me nor the Court before proceeding.
Case 1:17-cv-07327-AJN-BCM Document 75 Filed 09/11/20 Page 2 of 2




   Respectfully submitted,



   ____________________

   Laurene Yu, Pro se Plaintiff.
